--------------------------------------------------------------------------------

Exhibit 10.1
 
SIXTH AMENDMENT TO CREDIT AGREEMENT


This SIXTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
November 14th, 2016, is entered into by and among PAR TECHNOLOGY CORPORATION, a
Delaware corporation (“Par”), the other Loan Parties (as defined in the Credit
Agreement, and, together with Par, the “Borrowers” or the “Loan Parties”) and
JPMORGAN CHASE BANK, N.A. (“Lender”).


BACKGROUND


Lender and the Loan Parties are parties to a certain Credit Agreement, dated as
of September 9, 2014 (as amended, restated, renewed, supplemented, extended or
otherwise modified from time to time, the “Credit Agreement”) pursuant to which
Lender has agreed to make certain financial accommodations available to Loan
Parties from time to time pursuant to the terms and conditions thereof.


The Loan Parties have requested that Lender agree to amend the Credit Agreement,
and Lender has agreed to amend the Credit Agreement, subject to the terms and
conditions set forth herein.


Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.


NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
each party hereby agrees as follows:


1.         Amendment to Credit Agreement. Effective as of September 29, 2016,
the definition of “Initial FCCR Compliance Date” appearing in Section 1.01 of
the Credit Agreement is amended and restated in its entirety to read as follows:
 
“Initial FCCR Compliance Date” shall mean, commencing with the calendar month
ending November 30, 2016 and the last day of each monthly period thereafter,
Borrowers shall have delivered a Compliance Certificate demonstrating compliance
with the financial covenant set forth in Section 6.13(a).


2.         Conditions Precedent. This Amendment shall be effective as of the
date of receipt by Lender of this Amendment, in form and substance satisfactory
to Lender in its sole discretion, duly authorized, executed and delivered by
each of the Loan Parties.
 
3.         Provisions of General Application.
 
(a)          This Amendment is a Loan Document. The Credit Agreement, as
supplemented hereby, shall remain in full force and effect. This Amendment may
be executed in any number of counterparts, each of which when so executed and
delivered shall be an original, but all of which shall constitute one and the
same instrument. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same agreement. Delivery of an
executed counterpart of this Amendment by telefacsimile or other electronic
method of transmission shall be equally as effective as delivery of an original
executed counterpart of this Amendment. Any party delivering an executed
counterpart of this Amendment by telefacsimile or other electronic method of
transmission also shall deliver an original executed counterpart of this
Amendment but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Amendment.
 

--------------------------------------------------------------------------------

(b)          This Amendment contains the entire agreement of the parties hereto
concerning the subject matter hereof and supersedes all prior oral or written
discussions, proposals, negotiations or communications concerning the subject
matter hereof.
 
(c)          After giving effect to this Amendment, each of the representations
and warranties contained in this Amendment, the Credit Agreement and the other
Loan Documents is true and correct in all material respects on and as of the
date hereof as if made on the date hereof (except to the extent that such
representation or warranty expressly relates to an earlier date) and no Default
or Events of Default shall have occurred and be continuing under the Loan
Documents after giving effect to this Amendment. The Lender hereby expressly
reserves any and all of Lender’s rights and remedies under the Credit Agreement
as to any facts or events that may arise out of the Borrower’s investigation
disclosed in the Borrower’s Quarterly Report on Form 10-Q for its fiscal quarter
ended September 30, 2016 relating to the conduct of certain of its employees
situated in the Borrower’s China and Singapore offices.
 
(d)          The Loan Parties (a) acknowledge and agree that no right of offset,
defense, counterclaim, claim or objection exists in favor of any Loan Party
against Lender arising out of or with respect to the this Amendment, Credit
Agreement, any other Loan Document or any other arrangement or relationship
between the Loan Parties and Lender, and (b) release, acquit, remise and forever
discharge Lender and its affiliates and all of their past, present and future
officers, directors, employees, agents, attorneys, representatives, successors
and assigns from any and all claims, demands, actions and causes of action,
whether at law or in equity and whether known or unknown, arising out of or with
respect to this Amendment, the Credit Agreement, any other Loan Document or any
other arrangement or relationship between the Loan Parties and Lender.
 
4.         THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.


[Signature pages follow]
 
2

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.
 

 
PAR TECHNOLOGY CORPORATION
           
By:
/s/ Karen E. Sammon    
Name:
Karen E. Sammon
   
Title:
President
           
AUSABLE SOLUTIONS, INC.
           
By:
/s/ Karen E. Sammon    
Name:
Karen E. Sammon    
Title:
President                    
PAR GOVERNMENT SYSTEMS CORPORATION
           
By:
/s/ Matthew J. Trinkaus    
Name:
Matthew J. Trinkaus    
Title:
Treasurer            
PAR SPRINGER-MILLER SYSTEMS, INC.
           
By:
/s/ Matthew J. Trinkaus    
Name:
Matthew J. Trinkaus    
Title:
Treasurer            
ROME RESEARCH CORPORATION
           
By:
/s/ Matthew J. Trinkaus    
Name:
Matthew J. Trinkaus    
Title:
Treasurer  

3

--------------------------------------------------------------------------------

 
SPRINGER-MILLER INTERNATIONAL, LLC
           
By:
/s/ Karen E. Sammon    
Name:
Karen E. Sammon    
Title:
President            
PARTECH, INC.
           
By:
/s/ Karen E. Sammon    
Name:
Karen E. Sammon    
Title:
President            
BRINK SOFTWARE, INC.
           
By:
/s/ Karen E. Sammon    
Name:
Karen E. Sammon    
Title:
President            
SPRINGER-MILLER CANADA, ULC
           
By:
/s/ Matthew J. Trinkaus    
Name:
Matthew J. Trinkaus    
Title:
Treasurer            
PAR CANADA, ULC
           
By:
/s/ Matthew J. Trinkaus    
Name:
Matthew J. Trinkaus    
Title:
Treasurer  

4

--------------------------------------------------------------------------------

 
JPMORGAN CHASE BANK, N.A.
           
By:
/s/ Marie C. Duhamel    
Name:       
Marie C. Duhamel    
Title:
Authorized Officer  

 


5

--------------------------------------------------------------------------------